PER CURIAM.
The State concedes that it was error for the trial court to revoke the defendant’s probation when the only evidence presented at the probation violation hearing was hearsay testimony. Brown v. State, 537 So.2d 180 (Fla. 3d DCA 1989).
Accordingly, the order revoking probation is hereby reversed, with this cause being remanded without prejudice to the filing of “a further affidavit and further proceedings upon the violation upon which hearing was had.” Hampton v. State, 276 So.2d 497 (Fla. 3d DCA 1973). See Miller v. State, 444 So.2d 523 (Fla. 1st DCA 1984); Purvis v. State, 420 So.2d 389 (Fla. 5th DCA 1982); Reeves v. State, 366 So.2d 1229 (Fla. 2d DCA 1979); White v. State, 301 So.2d 464 (Fla. 1st DCA 1974).
Reversed and remanded.